DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendments filed on August 30, 2022. 
Claims 1-15 are currently pending and have been examined. 
The Terminal Disclaimer filed August 30, 2022 is approved. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2019-156850, filed on August 29, 2019.
Response to Arguments
Applicant’s arguments, see Remarks pages 11-14, filed August 30, 2022, with respect to the rejection(s) of claims 1-7 and 10-15 under U.S.C. § 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn. Claims 8-9 are still rejected with Li in view of Zevenbergen due to inadequacies involving the arguments regarding the rejection of claim 8. In the previous rejection, Zevenbergen is used to reject the majority of these limitations; however, the Applicant directs their arguments primarily to the Li reference without addressing Zevenbergen, see Remarks page 15. Due to claim 1 and claim 8 differing in scope, the arguments relied upon for claim 1 cannot apply to claim 8. The rejection of claims 8-9 are restated below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a calculator that calculates…” in claim 1 and 10 and “an action planning unit that plans…” in claim 4 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Structure is provided for these parts in [0180-0184].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US-20190001508) in view of Zevenbergen (US-9205558).
	Regarding Claim 8, Li discloses:
A handling device comprising: a holder capable of holding an object; and (“a robot provided with the gripper 1” [0184])
Li fails to disclose controlling, when an aspect ratio of a contact area in which the holder and the object are in contact is greater than 1 and a direction intersecting a direction with the smallest spread degree in distribution on the contact surface is set as a specific distribution direction, an operation of the holder such that the holder holding the object moves in the specific distribution direction. However, Zevenbergen discloses:
a controller that controls, when an aspect ratio of a contact area in which the holder and the object are in contact is greater than 1 and a direction intersecting a direction with the smallest spread degree in distribution on the contact surface is set as a specific distribution direction, an operation of the holder such that the holder holding the object moves in the specific distribution direction, (“More specifically, a particular optimization of the suction gripper resulting in a certain subset of active suction cups may produce a certain amount of gripping force on the object. In some examples, this total gripping force may be estimated using the sensor data from the in-line sensors indicative of the vacuum pressures of individual suction cups. The total gripping force may indicate a current maximum gripping capability of the gripper that may be used to determine a trajectory that won't cause the gripper to drop the object.” See Col. 18, Lines 41-67 & Col. 19, Lines 1-5) in the contact area, in the aspect ratio, a length of the contact area corresponds to a length in a direction with a largest spread degree in the distribution on the contact surface, and (FIG. 4A, length of contact area is the length measured from suction cup 408 to 420) a width of the contact area corresponds to a length in the direction with a smallest spread degree in the distribution on the contact surface as a direction orthogonal to a longitudinal direction of the length. (FIG. 4A, width of contact area is the length measured from suction cup 406 to 408)
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Li to include the teachings of Zevenbergen in order to reduce control effort required by the robot and not drop the object.
	Regarding Claim 9, Li does not disclose a holding surface for holding the object, setting a reference axis associated with the specific distribution direction on the holding surface, and controlling the operation of the holder on the basis of the reference axis. However, Zevenbergen discloses:
wherein the holder has a holding surface for holding the object, and (“A robotic manipulator (e.g., a robotic arm) may be equipped with such a gripper in order to pick up and/or move objects, such as boxes.” See Col. 3, Lines 11-23)
the controller sets a reference axis associated with the specific distribution direction on the holding surface, and controls the operation of the holder on the basis of the reference axis (“More specifically, a particular optimization of the suction gripper resulting in a certain subset of active suction cups may produce a certain amount of gripping force on the object. In some examples, this total gripping force may be estimated using the sensor data from the in-line sensors indicative of the vacuum pressures of individual suction cups. The total gripping force may indicate a current maximum gripping capability of the gripper that may be used to determine a trajectory that won't cause the gripper to drop the object.” See Col. 18, Lines 41-67 and Col. 19, Lines 1-5)
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Li to include the teachings of Zevenbergen in order to reduce control effort required by the robot and not drop the object.
Allowable Subject Matter
Claims 1-7 and 10-15 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664